naDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant should consider clarifying how the numerical lung score is calculated and tying this calculation to a specifically-programmed processor, in order to overcome the interpretation of record, i.e. a recitation of specific calculation steps or other features that may reflect more accurately the subject matter of pages 8-10 of the Specification filed 4/9/2012. The claims as submitted do not require calculation of a single lung score/index that summarizes other previously derived parameters with any specificity. Therefore, the derived amplitudes alone provide the claimed numerical lung score without any intervening calculation, summation, averaging, etc. because they already reflect the health of the patient/user.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-12, 16-17, 19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bredesen et al. (U.S. Patent No. 5,218,969,) hereinafter referred to as Bredesen; in view of Bond et al. (U.S. Patent No. 4,109,643,) hereinafter referred to as Bond; further in view of Dowling et al. (U.S. Patent No. 7,642,730,) hereinafter referred to as Dowling; further in view of Shertukde et al. (U.S. Patent Application Publication No. 2007/0055151,) hereinafter referred to as Shertukde.
Regarding claims 11, 12, and 22, Bredesen teaches an electronic digital stethoscope especially adapted for auscultation analysis of lungs sounds of a non-human animal (col. 1, lines 50-55, lines 65-67, “non-human” animal is considered to be intended use and not given patentable weight), comprising: 
a chest piece (Fig. 1, element 106); 
at least one earpiece (Fig. 1, element 104); 
a housing (Fig. 1 element 100) connected to said chest piece and said at least one earpiece (Fig. 1, each of these is connected to the housing element 100), said housing comprising an integrated recording and display unit (element 100 further comprises elements 110 and 102, and circuitry as broadly described in Fig. 2), said unit including 
(i) a processor (Fig. 2 element 207 CPU “computer processing unit” further described in col. 3, lines 49-57) in said housing for processing digital sound data of the lungs sounds (col. 1, lines 50-55, lines 65-67) of the non-human animal (“non-human” animal is considered to be intended use and not given patentable weight, and in any case, the device of Bredesen is capable of use on anything, living or not, human or not) received by auscultation (col. 1, lines 50-55, lines 65-67), 
(ii) computer coded instructions for manipulating the digital sound data through incorporation of at least one numerical algorithm that calculates at least one numerical  value (absolute intensity col. 36 lines 5-9; pitch of the crackles, e.g. col. 36 lines 35-40), 
(iii) a health status indicator (LCD display element 102, Fig. 1) in said housing being in an illuminated or non-illuminated condition (in this case, non-illuminated as Bredesen does not disclose a backlight) that indicates the health status of the non-human animal (col. 4, lines 36-43); 
a communication cord interconnecting said chest piece to said unit (Fig. 1, connection between elements 106 and 100); and 
a listening extension interconnecting said at least one earpiece to said unit (Fig. 1, connection between elements 104 and 100).

Attention is brought to the Bond reference, which teaches a health status indicator comprising a plurality of lights which may be either illuminated or non-illuminated and also indicate a health condition based on a numerical value (Fig. 5, col. 7, lines 5-20) therefore corresponding to a numerical score reflective of the health status of the user.
Bond does not explicate why providing a plurality of lights may comprise an advantage to one of ordinary skill in the art. It is noted that the purpose of a user oriented display screen is to communicate information to the user, which is acknowledged by Bredesen (Bredesen col. 2, lines 1-11) and Bond (Bond, col. 8, lines 34-49).
Attention is further brought to the Dowling reference, which teaches that one of ordinary skill in the art would have been motivated to include a plurality of lights as a health status indicator, because “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
It would have been obvious to one of ordinary skill to modify the LCD display of Bredesen to further include the health indicator light scale taught by Bond, because Dowling teaches that it provides an additional benefit to a user of a device as cited above. 

Bredesen goes on to say that differential diagnosis of breath sounds depends specifically on frequency (col. 35, lines 29-31).
Bredesen, Bond, and Dowling do not discuss a range of selected diagnosis frequencies specifically between about 500 - 900 Hz.
Attention is brought to the Shertukde reference, which teaches a range of selected diagnosis frequencies specifically between about 500 - 900 Hz (¶[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the differential diagnosis processing of Bredesen to specifically analyze about 500-900Hz, because Shertukde discloses that this range includes additional detail about health concerns (coronary artery occlusions ¶[0047]).
Regarding claims 16 and 19, Bredesen, as modified by Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator includes at least one numbered illuminated light that, when illuminated, corresponds to the health status, said health status including at least one of a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition, or a chronic condition (The perfusion indices in Fig. 5 encompass at least one normal result).
It would have been obvious to one of ordinary skill in the art at the time of invention to display a normal condition via illuminated light, because Dowling teaches that “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
Regarding claim 17, Bredesen, as modified by Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.

It would have been obvious to one of ordinary skill in the art at the time of invention to display a measured/calculated physiological index via a visual bar graph, as taught by Bond, because Dowling teaches that “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bredesen et al. (U.S. Patent No. 5,218,969,) hereinafter referred to as Bredesen; in view of Bond et al. (U.S. Patent No. 4,109,643,) hereinafter referred to as Bond; further in view of Dowling et al. (U.S. Patent No. 7,642,730,) hereinafter referred to as Dowling; further in view of Shertukde et al. (U.S. Patent Application Publication No. 2007/0055151,) hereinafter referred to as Shertukde; further in view of Werblud (U.S. PGPUB 2003/0002685,) hereinafter referred to as Werblud.
Regarding claim 13, Bredesen, as modified by Bond, Dowling, and Shertukde, teaches a stethoscope, as claimed in Claim 12.
None of Bredesen, Bond, or Bowling discuss wireless transmission.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electronic stethoscope of Bredesen to include a wireless transmitter because Werblud teaches that wireless transmission allows for expert practitioners to consult on diagnosis and work with local practitioners (Werblud ¶[0092], ¶[0101]) improving diagnosis by reducing the possibility of overlooking obscure conditions.
Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bredesen et al. (U.S. Patent No. 5,218,969,) hereinafter referred to as Bredesen; in view of Bond et al. (U.S. Patent No. 4,109,643,) hereinafter referred to as Bond; further in view of Dowling et al. (U.S. Patent No. 7,642,730,) hereinafter referred to as Dowling; in view of Shertukde et al. (U.S. Patent Application Publication No. 2007/0055151,) hereinafter referred to as Shertukde; in view of Kiani (U.S. PGPUB 2008/0071155,) hereinafter referred to as Kiani.
Regarding claims 16 and 19, Bredesen, as modified by Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator includes at least one numbered illuminated light that, when illuminated, corresponds to the health status, said health status including at least one of a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition, or a chronic condition (The perfusion indices in Fig. 5 encompass at least one normal result).

Attention is brought to the Kiani reference, which teaches a plurality of health indicator lights (¶[0015]) of said health status indicator includes at least one illuminated light that corresponds to the health status, said health status including at least one of a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition, or a chronic condition indicating a relative severity level (¶[0045] and Table 1, ¶[0040]).
It would have been obvious to one of ordinary skill in the art to use the bar-graph style lights taught by Bond to reflect the severity of a diagnosed condition because Kiani teaches that it’s useful to grade patients by condition severity (Kiani ¶[0040]) and because Dowling teaches that “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
Regarding claim 17, Bredesen, as modified by Bond, Dowling, and Shertukde, teaches the electronic digital stethoscope, as claimed in claim 11.
The lights of Bond further comprise wherein: said plurality of health indicator lights of said health status indicator include five numbered health indicator lights that when illuminated, indicate five corresponding health conditions (The perfusion indices in 
The lights of Bond teach an intensity bar graph of perfusion index, but each light corresponds to a numerical index value, not necessarily a general indication of condition severity. The claims do not require this interpretation, but in the interest of moving forward with prosecution, a combination is nevertheless made.
Attention is brought to the Kiani reference, which teaches a plurality of health indicator lights of said health status indicator include numbered health indicator lights that when illuminated, indicate corresponding health conditions (¶[0045] and Table 1).
It would have been obvious to one of ordinary skill in the art to use the bar-graph style lights taught by Bond to reflect the severity of a diagnosed condition because Kiani teaches that it’s useful to grade patients by condition severity (Kiani ¶[0040]) and because Dowling teaches that “it would be useful to provide a peripheral or addition to a standard device to display information in a way in which the user would be alerted to the information without having to interact with the interface. It would also be useful to provide an indicator for displaying information that would be both decorative and informative.” (Dowling col. 2, lines 53-58).
Regarding claim 18, Bredesen, as modified by Bond, Dowling, Shertukde, and Kiani, teaches the electronic digital stethoscope, as claimed in claim 17.
Kiani further teaches four corresponding health conditions including four of: a normal condition, a mild acute condition, a moderate acute condition, a severe acute condition and a chronic condition (¶[0045] and Table 1).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0269625 to Halperin et al. teaches combining a plurality of parameters into a summary score, and bucketing the scores into severities including auscultated lung sounds.
U.S. Patent No. 8,790,270 to Landesberg et al. teaches multiple lung sound parameters corresponding to different lung health conditions.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792